OPINIÓN DEL TRIBUNAL.
Considerando: que el entredicho decretado por auto de 12' de Abril último, era provisional y sólo podía producir efectos legales mientras se resolviera sobre el injunction solicitador por lo que, habiendo recaído resolución en dos de Mayo de sestimándolo, y dejando sin efecto el entredicho anteriormente' ordenado, es obvio que ya no puede tener eficacia legal ese' entredicho, por más que se haya interpuesto y admitido apela-ción contra la expresada resolución de dos de Mayo.
*332Se declara: no haber lugar al auto de Mandarras solici-tado con las costas al peticionario.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Pigueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en !a vista de este caso.